Citation Nr: 0411992	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  95-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to service connected chondromalacia of 
the knees.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1982.  This matter originally came before the Board 
of Veteran's Appeals (Board) from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In November 2000, the Board remanded the case for additional 
development.  Subsequently, a September 2002 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The preponderance of the evidence weighs against a 
finding that the veteran's low back pathology had its onset 
during service or that it was due to her service- connected 
bilateral knee disabilities.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
during active service and is not proximately due to or the 
result of the service-connected bilateral knee disability.  
38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the March 2000 statement of the 
case (SOC) of the criteria for service connection on both 
direct and secondary bases.  The veteran has been adequately 
informed as to the type of evidence that would help 
substantiate her claim.  In a January 2003 letter, the Board 
informed the veteran of the provisions of the VCAA as well as 
the type of evidence necessary to substantiate her claim for 
service connection, and informed her that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with VA examinations in November 1994, 
June 1997, and August 2002.  VA treatment records have been 
obtained.  The veteran has submitted additional argument, but 
has not identified any additional evidence to be obtained.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Service connection may also be established when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The service medical records show that bilateral 
chondromalacia was noted in March 1979.  The veteran was 
subsequently involved in an automobile accident in June 1979 
in which she injured her left knee and sustained a 
concussion.  During her hospitalization following the 
accident, the veteran had complaints of mild low back pain.  
There were no further complaints or findings related to the 
back during the remainder of her period of service, and the 
service separation examination in August 1982 noted normal 
spine examination.

Service connection for chondromalacia of the knees was 
granted in June 1989.  Each knee is currently evaluated as 10 
percent disabling.  

The veteran contends that she has a low back disorder that is 
the result of her service connected bilateral knee 
disabilities.  

An August 1987 orthopedic consultation by G.A.M., Jr., M.D., 
noted that the veteran had sustained an injury at work on a 
conveyor belt that day.  She injured her left shoulder and 
scapular area, and had complaints of pain in the neck area as 
well.  X-rays of the thoracic spine were negative for 
fracture and dislocation; mild scoliosis was present that was 
probably idiopathic.  The impressions included 
musculoligamentous strain of spine.

VA outpatient clinic reports dated in 1990 and 1991 reflect 
complaints of the knees locking and giving out.  An August 
1990 entry revealed mild laxity in the medial and lateral 
ligaments of each knee.  There were no reports of low back 
problems resulting from falling.  A July 1993 chiropractic 
record noted a complaint of low back pain secondary to 
bending at work.

VA lumbosacral X-rays in conjunction with VA examination in 
November 1994 were normal.  The diagnosis, pending those X- 
rays, was possibly degenerative arthritis of the lumbosacral 
spine with possible radiculopathy.  The examiner stated that 
"it [the lumbosacral disorder] could certainly be caused by 
her knee pain.  It was reported that there was "some" 
lateral instability in the left knee and the right knee was 
reportedly stable.  It was noted that the veteran is 
overweight and this too would aggravate the low back pain, 
but with the progressive worsening of her knees, certainly 
the back disability can be secondary to the knee problems."

A lay statement dated in May 1995 from C.S., stated that she 
had witnessed the veteran's knees "give way many times."  
She did not refer to any back injury.

On a VA examination in June 1997, the veteran reported that 
she believed her back condition was due to her service 
connected knee disabilities because "my knees have gone out 
on me so many times it's aggravated muscles in my back."  In 
a March 1998 addendum to VA examination in June 1997 it was 
reported that the diagnosis was chronic back strain and that 
there was no evidence of either degenerative disc disease or 
degenerative arthritis of the veteran's lumbosacral spine.  
It was opined that there was no obvious connection between 
the veteran's chondromalacia of the knees and her back 
condition.  The examiner, however, commented that due to the 
lapse of time since having performed the examination he had 
no specific memory of the veteran or the examination results, 
although he reviewed the examination report.  The above 
diagnosis and comment were based upon review of the 
examination report and X-ray findings.

A VA examination was conducted in August 2002.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  On examination, there was limited range of 
lumbar spine motion.  The examiner noted pain, weakness, and 
tenderness of the lumbar spine.  There were no postural 
abnormalities, fixed deformities, or paravertebral muscle 
spasms.  Deep tendon reflexes were present and equal.  The 
diagnosis was sprain lumbar spine, and chondromalacia knees 
bilateral.  The examiner stated that "it is impossible to 
determine relationship of lower back condition and 
chondromalacia of the patella without resorting to medical 
speculation."

In May 2003, the Board obtained a medical opinion from 
A.P.W., M.D., of the Memphis, Tennessee, VA Medical Center.  
Dr. W. reviewed the claims folder and provided the following 
response to the Board's question as to the relationship 
between the veteran's back complaints and her service 
connected bilateral knee disabilities:

In summary, the medical records reflect 
that the appellant does have a chronic 
lumbar strain....[Her] chondromalacia of the 
knees in and of itself would not cause low 
back pain.  It is possible that falls 
caused by the knees giving way could lead 
to low back problems.  While there is 
documentation of episodes of the knees 
giving way, there are no records 
reflecting treatment for low back pain 
after such an episode.

Reviewing the record, the Board notes that the veteran's 
service medical records do not show a diagnosis of a back 
disorder.  There is a reference to complaints of low back 
pain following a motor vehicle accident, but her spine 
examination was noted as normal at separation from service.  
While the veteran has contended on several occasions that she 
has sustained back pathology as a result of her knees giving 
way, the record contains no clinical documentation of any 
such back injury following a fall.  In fact, the only 
documented incidents resulting in treatment for back pain 
referred to work-related bending and conveyor belt incidents, 
neither of which implicated the knees.  The veteran claimed 
that she injured her back when her knees locked culminating 
in back disability, however the Board notes that muscle spasm 
and back strain were not shown in the record until 1994, with 
no specific antecedent injury reported.  

The most recent VA examiner noted that it would be "medical 
speculation" to ascribe the back pathology to falls caused 
by the service connected knee conditions.  Dr. W.'s recent 
opinion stated that it was "possible" that falls could have 
led to the veteran's back problems.  This opinion highlights 
the speculative nature of the veteran's claim; as noted 
above, and in fact as stated by Dr. W. himself, there is no 
factual basis in the record for any such incident resulting 
in a back injury, and the physician does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

There was no reported injury to the back caused by the knees 
giving way; there were contemporaneous records of the knees 
giving out, but no resulting back disability.   Testing of 
the knees has revealed some or mild laxity or subluxation, 
but no need for crutches, braces or other aids to ambulate.  
The current disability rating for the knees reflects slight 
impairment.  The veteran's low back pathology has not been 
found to be related to service or to her service connected 
knee disabilities, and such a relationship must be 
established for service connection to be granted.  While the 
veteran has contended that she believes that her disability 
is related to the knee conditions, she is a layperson and not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Under these circumstances, service connected is not 
warranted.


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



